                       UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            SOUTHERN DIVISION
                             No. 7:14-CV-00237-BR

BEN ARTIS, et al.,                          )
                                            )
       Plaintiffs,                          )
                                            )
v.                                          )               ORDER
                                            )
MURPHY-BROWN, LLC d/b/a                     )
SMITHFIELD HOG PRODUCTION                   )
DIVISION,                                   )
                                            )
       Defendant.                           )


       This matter is before the court on defendant’s motion to direct entry of final judgment

pursuant to Federal Rule of Civil Procedure 54(b). (DE # 231.) While they contest some of the

arguments and characterizations of the evidence set forth in defendant’s supporting

memorandum, plaintiffs consent to the relief requested. (DE # 253.) For the reasons set forth in

the 31 August 2018 order on a similar motion in the related case of McKiver v. Murphy-Brown,

LLC, No. 7:14-CV-180-BR (DE # 317), defendant’s motion is ALLOWED. The Clerk is

DIRECTED to enter judgment on the 3 August 2018 verdict (as modified by the court’s post-

verdict orders) in a form consistent with the judgment entered in McKiver.

       This 17 October 2018.




                                     __________________________________
                                                 W. Earl Britt
                                                 Senior U.S. District Judge
